UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                               ORDER

STEVEN PAULINO,                                                   19 Cr. 54 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant is currently detained at the Metropolitan Correctional Center. He has

moved for release on bail. (Dkt. No. 45) The Government has opposed Defendant’s application.

(Dkt. No. 50) Defendant has pled guilty and awaits sentencing.

               By April 10, 2020, Defendant will make a submission stating whether he consents

to having his bail application decided on the papers, and waives his right to a hearing. The

Government will likewise make a submission by April 10, 2020 stating whether it consents to

having Defendant’s bail application decided on the papers.

Dated: New York, New York
       April 3, 2020
